Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-15, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, setting a light intensity value that satisfies a first light intensity condition as a first light intensity value based on data output from the first image sensor while a first light source is turned on, setting a light intensity value that satisfies a second light intensity condition as a second light intensity value based on data output from the second image sensor while the first light source is turned on, and adjusting the light intensity of the first light source based on the first light intensity value and the light intensity of a second light source based on the second light intensity value.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below. Applicant has not provided an explanation of relevance of cited documents, but after a review of these cited references, it has been determined that they are general background references covering reading devices.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nambara (US 20220109778 A1) discloses a reading device includes a first light source, a second light source, a first reading unit, a second reading unit, a comparison unit, and a correction unit. The first source irradiates an object to be read, with first light having a first transmittance to the object. The second source irradiates the object with second light having a second transmittance to the object. The first reading unit reads the first light from the object to output first image data. The second reading unit reads the second light from the object to output second image data. The comparison unit compares a data difference between the first and second image data. In a case where the data difference is equal to or larger than a threshold, the correction unit corrects data of an image area having the data difference equal to or larger than the threshold in the first or second image data (abstract).

Hashimoto (US 20210409566 A1) discloses a reading device including a visible light source to irradiate a subject with light having a visible wavelength, an invisible light source to irradiate the subject with light having an invisible wavelength, a first and second image sensors to receive reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, and circuitry. The first image sensor generates visible image data containing a first invisible component, and the second image sensor generates invisible image data of a second invisible component. The circuitry removes the first invisible component contained in the visible image data using the invisible image data. The circuitry multiplies the invisible image data with the correction coefficient that absorbs an individual variation in removal of the first invisible component, and the correction coefficient is generated based on the visible image data and the invisible image.

Oyama et al (US 20210400159 A1) disclose an image processing apparatus including an invisible light source configured to emit invisible light to a subject, a visible light source configured to emit visible light to the subject, an invisible image reading sensor configured to read invisible reflection light reflected from the subject and acquire an invisible image, and a visible image reading sensor configured to read visible reflection light reflected from the subject and acquire a visible image. The invisible reflection light is a part of the invisible light emitted from the invisible light source. The visible reflection light is a part of the visible light emitted from the visible light source. The image processing apparatus further includes circuitry configured to restore information lost in the invisible image acquired by the invisible image reading sensor.


Takayama (US 7006705 B2, US 7245784 B2 and US 7391928 B2) disclose an image reading apparatus having a visible light source for emitting visible light, an invisible light source for emitting invisible light, an imaging optical system for irradiating a document by these light sources to form optical images of the document, and a CCD for photoelectrically converting the optical images of the document turns on the visible light source to acquire a visible light image signal by the CCD. Then, the apparatus turns on the invisible light source to acquire an invisible light image signal by the CCD. After the invisible light image signal is acquired, the apparatus turns off the invisible light source, and turns on the visible light source regardless of whether to read the document (abstract).

Shimizu (US 7701623 B2) disclose An image reading device includes: a first light source that irradiates light on a first side of an object; a memory that stores a plurality of parameters for controlling an intensity of the light emitting devices, each of the plurality of parameters corresponding to one of a plurality of groups; a controller that controls an intensity of the light emitting devices in response to one of the plurality of parameters stored in the memory; a first image reading unit that reads reflected light from the first side and generates monochrome image data on the basis of the read reflected light; and a second image reading unit that reads reflected light from the second side and generates monochrome image data on the basis of the read reflected light (abstract).
Yamamoto et al (US 7022960 B2) disclose an image reading apparatus that reads image information from a document and includes a plurality of light sources for emitting lights, wavelengths of which are different relative to each other. An image-reading section reads the image by detecting either transmitted lights or reflected lights, which are obtained by irradiating the lights emitted from the plurality of light sources onto the image recorded on a document. A light-amount adjusting section independently adjusts each amount of the lights emitted by the plurality of light sources, when the image-reading section reads the image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
21 May 2022